Citation Nr: 9924615	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for shin splints of the 
right leg.

2.  Entitlement to service connection for shin splints of the 
left leg.

3.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis from August 6, 1993 to October 6, 1996, 
and to a disability evaluation in excess of 
10 percent on and after October 7, 1996.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia patella of the right knee from August 6, 1993 
to August 19, 1994, and to a disability evaluation in excess 
of 10 percent on and after August 20, 1994.

5.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from April 24, 1990 to August 
5, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Denver, Colorado, Regional Office (RO) 
of the Department of Veterans' Affairs (VA).  The appellant 
did not request a hearing in conjunction with her current 
claims.


FINDINGS OF FACT

1.  The claim for service connection for shin splints of the 
right leg is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim for service connection for shin splints of the 
left leg is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  All evidence necessary for an equitable disposition of 
the veteran's current appeals for increased disability 
evaluations has been secured.




4.  The evidence of record from August 1993 to October 6, 
1996, discloses "moderate" sinusitis with discharge and 
infrequent headaches; or, put another way, three to six non-
incapacitating episodes per year of sinusitis, with such 
symptomatology as headaches, pain, and purulent discharge.

5.  From October 7, 1996, forward, the evidentiary record 
does not reveal "severe" sinusitis; sinusitis with three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment; or sinusitis with more than six non-
incapacitating episodes per year, with symptomatology such as 
headaches, pain, purulent discharge, or crusting.

6.  From August 1993 to August 19, 1994, the evidence of 
record demonstrates some pain and discomfort about the right 
knee, some slight limitation of motion, and some slight 
functional limitation.

7.  The evidentiary record from August 20, 1994, to the 
present time does not reveal "moderate" right knee 
recurrent subluxation or lateral instability; semilunar, 
dislocated cartilage of the right knee; right knee limitation 
of flexion to 30 degrees; or any loss of extension of the 
right knee.

8.  The evidence of record does not reveal any left knee 
recurrent subluxation or lateral instability; semilunar, 
dislocated cartilage of the left knee; or any loss of motion 
of the left knee.


CONCLUSIONS OF LAW

1.  The claim for service connection for shin splints of the 
right leg is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).





2.  The claim for service connection for shin splints of the 
left leg is not 
well-grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for an initial compensable evaluation of 10 
percent for maxillary sinusitis for the period from August 6, 
1993 to October 6, 1996, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).

4.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis for the period from October 7, 1996, 
to the present, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

5.  The criteria for an initial compensable evaluation of 10 
percent for chondromalacia patella of the right knee for the 
period from August 6, 1993 to August 19, 1994, have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5014, 5257, 5258, 
5260, & 5261 (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee for the period 
from August 20, 1994, to the present time, have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5014, 5257, 5258, 
5260, & 5261.

7.  The criteria for an initial compensable evaluation for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5014, 5257, 5258, 5260, & 
5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
shin splints of the right and left legs.

Factual Background

The appellant's service medical records reflect that she 
denied any physical impairments at a November 1989 pre-
screening.  She was given an entrance physical examination in 
December 1989, and again did not make any relevant 
complaints.  Examination of the lower extremities was normal 
in December 1989.

The appellant sought treatment in June 1990, complaining of 
shin splints.  She denied any trauma to the shins.  Instead, 
she indicated that she believed the condition to be exercise-
related.  Calf pain was denied at that time.  The June 1990 
diagnosis was shin splints.

Roughly one week later, the appellant returned for a follow-
up visit.  She stated at this visit that she felt "a lot 
better" after having been on a physical profile.  Again, the 
appellant denied trauma or injury to her shins.  Resolving 
shin splints was the diagnosis.

The appellant, in July 1990, went for treatment for a cold 
and shin pain.  She reported at that time that she had been 
experiencing shin pain for four days.  Diagnoses in July 1990 
included shin splints.

In August 1990, the appellant returned for treatment, again 
complaining of shin splints.  She declared at that time that 
she was still having pain about the shins.  On observation, 
she displayed a full range-of-motion, but there was pain 
about both tibias.  It appears that the August 1990 diagnosis 
was stress fractures of the tibias.


The appellant was sent to the physical therapy clinic and the 
podiatry clinic in August 1990.  At the podiatry clinic, she 
related that she had been suffering from pain in her legs for 
two and one-half weeks.  On physical examination, the 
appellant complained of acute pain to palpation of the 
bilateral medial third shaft of the tibias.  Her attending 
physician noted that x-rays of the bilateral tibias and 
fibulas taken that same month did not disclose evidence of 
stress fractures.  The appellant was placed on a thirty-day 
medical profile.

The appellant twice presented for follow-up care in August 
1990.  She continued to complain of pain in her tibias; she 
remarked that her right shin was more painful.  Again, there 
was pain to palpation of the bilateral medial tibias.  There 
was no leg edema.  The diagnosis was bilateral mid-tibial 
stress reaction.  The appellant's physical profile was 
extended.

Repeat x-rays were ordered in August 1990.  Such x-rays were 
interpreted as not showing any significant radiologic 
abnormality.

In September 1990, the appellant reported for another follow-
up appointment.  At this point, she did not experience pain 
to palpation of her shins, and edema was not present.  A 
diagnosis of resolved stress reactions was therefore made.  
Another series of x-rays were taken, and these, too, were 
read as not showing any significant radiologic abnormality.

Two weeks later, the appellant again sought treatment for 
bilateral shin splints.  She reported at this clinic visit 
that she had been pain-free for ten days, but that the pain 
was returning and was increasing.  On observation, the 
appellant was found to have tenderness bilaterally about the 
tibias.  There was no swelling.  An assessment of bilateral 
shin splints was given in September 1990.  The treatment plan 
for the appellant consisted of, inter alia, a thirty-day 
profile and anti-inflammatory medication.


Two months later, the appellant returned for a follow-up 
evaluation; it was written in her records at that time that 
her physical profile had run out.  The appellant then 
complained of still feeling a "pulling" sensation about her 
shins, as well as bilateral tibial pain.  Her attending 
physician noted that she suffered from stress fracture(s).  
The appellant's treatment plan consisted of, inter alia, 
extending her physical profile for a period of one week.

The appellant, in August 1991, was afforded a physical 
examination.  She voiced some medical complaints at that 
examination, but said nothing of shin splints or shin pain.  
On observation, her lower extremities were evaluated as 
normal.  Diagnoses were made in August 1991, but, again, 
there was no reporting as to shin splints or stress 
fractures.

In July 1992, the appellant was provided another physical 
examination.  As beforehand, her lower extremities were 
evaluated as normal.  As beforehand, there were diagnoses, 
but no diagnosis concerning shin splints, shin pain, or 
stress fractures of the lower extremities.

The appellant underwent a Medical Evaluation Board in April 
1993.  Her chief complaint in April 1993 was bilateral knee 
pain.  The appellant did not advance any complaints regarding 
shin splints or shin pain at this time.  A past history of 
shin splints was noted at the Medical Evaluation Board.  
However, a current diagnosis of shin splints was not made.

In May 1993, the appellant was scheduled for an orthopedic 
evaluation.  She did not allege any shin condition(s) or 
problems at this evaluation.

The appellant filed her current claims for compensation in 
August 1993.  She contended in her filing that she suffered 
from bilateral shin splints and bilateral stress fractures of 
the lower legs.


That same month, the appellant was afforded a VA examination.  
Concerning her lower legs, she stated that she had received 
treatment during service; and related that she was told 
during service that she had stress fractures of both shins.  
The appellant conceded that her shins were presently 
asymptomatic.  That was the case, she claimed, because she 
was unable to run.  

On physical examination in August 1993, the appellant's lower 
extremities were evaluated as normal.  The VA examiner did 
not observe any deformity or atrophy about the lower 
extremities.  Pulses were normal, and sensory examination was 
also intact.  Further, it was indicated that the appellant 
moved without difficulty.  X-rays of the bilateral lower legs 
were ordered as a part of the appellant's VA examination.  
Such x-rays were interpreted as normal.  A current shin 
diagnosis was not listed in August 1993.

The Board observes that a Persian Gulf Registry Code Sheet 
was filled out at the time of the appellant's VA examination.  
Though a complaint of shin splints was marked on the form, 
the appellant's August 1993 VA examiner did not record a 
current shin splints diagnosis.

In her January 1994 Notice of Disagreement, the appellant 
asserted that she had current shin splint symptomatology in 
both of her legs.

A VA treatment/evaluation record from February 1994 was 
received by the RO.  This VA medical record contains no 
reference to the appellant's shins.

The appellant, in January 1995, was afforded another VA 
examination.  As in August 1993, her lower extremities were 
evaluated as normal.  Sensory examination was normal, as was 
strength examination.  Pulses were normal.  The appellant's 
walking was normal as well.  The VA examiner again did not 
observe any deformity or atrophy about the lower extremities.  
A current shin diagnosis was again not made in January 1995.

Following the appellant's VA examination, a series of her VA 
treatment/evaluation records was obtained by the RO.  These 
VA medical records from 1994 do not reveal any complaints 
regarding, or treatment or evaluation for, shin splints or 
stress fractures of the lower extremities.  The appellant, 
for instance, alleged a number of knee complaints, including 
pain and a swelling sensation, in December 1994.  She did not 
speak of any shin problems at that time, however.  Likewise, 
in August 1994, she complained about her ankles, but did not 
address her shins.

Additional VA treatment/evaluation records were secured by 
the RO.  These VA medical records, from 1995 and 1996, 
similarly do not disclose any complaints concerning, or 
treatment or evaluation for, shin splints or stress fractures 
of the lower extremities.  For example, the appellant 
expressed multiple health complaints during VA treatment in 
July 1996, but failed to raise any complaints regarding her 
shins.

In July 1997, the appellant was again scheduled for VA 
examination.  She declared at her examination that her shins 
were presently asymptomatic.  On physical examination, the 
appellant's shins were again found to be normal.  No 
tenderness was detected, and there was no deformity about the 
shins.  There was not a current shin diagnosis in July 1997.

A final set of VA treatment/evaluation records was obtained 
by the RO; these medical records date from late-1997.  As 
beforehand, there is no evidence that the appellant 
complained of her shins during such VA treatment; or received 
any treatment for, or evaluation of, shin splints or stress 
fractures of the lower extremities.

In January 1999, the appellant's representative alleged that 
the appellant experienced painful symptomatology of her 
shins.  In a subsequent informal hearing presentation, the 
appellant's representative argued that her current bilateral 
shin claims should be remanded to the RO because of a 
procedural defect.  In particular, the representative claimed 
that the RO had failed to fully develop these two claims.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection does not obtain for an in-service disease 
or injury which was merely acute and transitory.  For a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then continuity of symptomatology after discharge 
from service is needed to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In addition, in order for a veteran to be entitled to service 
connection for a claimed disability, there must be competent 
medical evidence of a disability in service and a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, or diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible, or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board concludes that the evidentiary record in this case 
does not warrant the grant of service connection for shin 
splints of either leg.

The evidence of record does not substantiate that the 
appellant suffered from chronic shin splints or stress 
fractures while on active duty.  Nor, more importantly, does 
the record establish that the appellant presently has shin 
splints or stress fractures of either her right leg or left 
leg.

The appellant plainly experienced shin splints and stress 
fractures of her lower legs during active service.  Her 
service medical records do not demonstrate, however, that she 
suffered from chronic shin splints and stress fractures 
during active service.  At most, the appellant's service 
medical records show a transient disorder; and one which did 
not result in residual disability.

The appellant's shin splints plagued her for a period of 
several months while on active duty.  The evidentiary record 
does not reveal any more than that.  The appellant first 
sought treatment for shin splints in June 1990, and her last 
in-service treatment for the disorder took place in November 
1990.  Following this final follow-up appointment in November 
1990, the appellant was on active service for almost another 
three years, and not once did she then complain of, or seek 
treatment for, a shin splint or stress fracture disorder.

Indeed, subsequent physical examinations in August 1991 and 
July 1992 found the appellant's lower extremities to be 
normal, without any indication of shin splints or stress 
fractures.  Diagnoses were made as the result of the August 
1991 and July 1992 physical examinations.  However, nothing 
as to shin splints or stress fractures was recorded at those 
times.  Furthermore, the appellant underwent a Medical 
Evaluation Board in April 1993 and an orthopedic evaluation 
in May 1993, and as beforehand, neither shin splints nor 
stress fractures of the lower extremities were diagnosed.

Here, the evidence of record likewise does not reflect 
continuity of symptomatology of shin splints or such 
symptomatology after the appellant's separation from service.

The appellant was provided a VA examination in August 1993, 
the very same month that she was discharged from the 
military, and she was not found to be suffering from shin 
splints or stress fractures of the lower legs at that point.


On physical examination in August 1993, the VA examiner did 
not observe any deformity or atrophy about the lower 
extremities.  Pulses were normal, and sensory examination was 
also intact.  It was indicated that the appellant moved 
without difficulty.  X-rays of the bilateral lower legs were 
ordered as a part of the appellant's VA examination, and such 
x-rays were interpreted as normal.  To be sure, the appellant 
admitted at her August 1993 VA examination that she was then 
asymptomatic.

Finally, and perhaps most importantly, the appellant does not 
presently have shin splints or stress fractures of the lower 
legs.

None of the appellant's post-service VA treatment/evaluation 
records refer to shin splints or stress fractures of the 
lower legs in the least.  The appellant has gone for 
treatment for her knees and ankles, inter alia, since her 
separation from service, but not once has she complained 
about her shins or lower legs.  It seems reasonable to assume 
that, if the appellant had current shin splints or stress 
fractures of her lower legs, she would have mentioned it at 
some juncture during her fairly substantial VA treatment.

Moreover, VA examination following the initial August 1993 VA 
examination failed to disclose evidence of shin splints, 
stress fractures, or any form of residual disorder.  The 
appellant was afforded VA examinations in January 1995 and 
July 1997, and on both occasions her lower extremities were 
evaluated as normal.  The Board points out, in fact, that in 
July 1997, the appellant again conceded that her shins were 
asymptomatic.

Only the appellant and her representative then have alleged 
that she experiences shin splints or stress fractures of the 
lower legs; and that such disorders are the product of her 
active duty period.  As related above, lay witnesses such as 
the appellant and her representative are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time.  

Issues involving medical diagnosis require competent medical 
evidence, and neither the appellant nor her representative 
have been proven to be a competent medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board must deny the appellant's claims of 
entitlement to service connection for shin splints of the 
right and left legs as not well-grounded in the absence of 
competent medical evidence of the existence of such disorders 
linked to military service on the basis of competent medical 
authority.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for well-grounded claims for service connection 
for shin splints, and she has not suggested the existence of 
any post-service or in-service medical evidence that has not 
already been requested and/or procured which would serve to 
render her current shin splints claims well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed.Cir. 1997).

Although the Board considered and deneid the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than her claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the implausibility of the appellant's claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
shin splints of both legs.

As the veteran's claims for service connection for shin 
splints of the right and left legs are not well-grounded, the 
doctrine of reasonable doubt is not applicable.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
it duty to assist the veteran in developing evidence to 
include the situation in which the veteran has not submitted 
a well grounded claim. Veterans Benefits Administration 
Manual M21-1, Part III, Chapter 1, 1.03(a), and Part VI, 
Chapter 2, 2.10(f) (1996).  The veteran's representative 
further contends that the M21-1 provisions indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and requests that the claim be 
remanded in order to fulfill the duty to assist.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court, and the Court's holdings regarding VA's duty to assist 
the claimant are quite clear.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, VA has no duty to assist the veteran in 
developing her case.


II.  Entitlement to an initial 
compensable evaluation for maxillary 
sinusitis from August 6, 1993 to October 
6, 1996, and to a disability evaluation 
in excess of 10 percent on and after 
October 7, 1996.

Factual Background

The appellant entered her original claim for compensation in 
August 1993.  In her filing, she alleged that she suffered 
from "chronic" sinusitis.

The appellant was afforded a VA examination later that same 
month.  At this initial VA examination, she remarked that she 
was able to control her symptomatology with antihistamines 
taken on an as-needed basis.  On physical examination, there 
was no tenderness to palpation of the sinuses, no nasal 
"bogginess," and no evidence of discharge.  The August 1993 
diagnosis was simply a "sinus condition."  It was added to 
this diagnosis that the appellant had a "history of allergic 
rhinitis and with documented evidence of previous maxillary 
sinusitis as detailed."

A Persian Gulf Registry Code Sheet was filled out at the same 
time as the appellant's August 1993 VA examination.  The 
appellant's VA examiner, on this form, listed three 
"definite" diagnoses, including status-post maxillary 
sinusitis.  It was also noted on this form that the appellant 
complained of a sinus condition.

In January 1994, the appellant submitted a Notice of 
Disagreement.  The appellant, in her Notice of Disagreement, 
simply noted sinusitis.  She did not advance any specific 
complaints.

A VA treatment record from February 1994 was obtained by the 
RO.  This VA medical record is silent as to sinusitis.


In January 1995, the appellant was afforded another VA 
examination.  The VA examiner observed at that time that the 
appellant's current medications included sinus medication; 
the specific sinus medication(s) was not named.  The VA 
physician pointed out as well that "[i]n general, [the 
appellant's] history tended to be very vague and 
nonspecific."

The appellant's sinus disorder was characterized in January 
1995 as an "allergy disorder."  The appellant maintained 
that she experienced nasal stuffiness, headaches, and a dry 
cough on a "year round basis."  She had been referred to an 
allergist, who apparently determined that she was sensitive 
to juniper pollen and dust mites.  Her treatment regimen was 
said to consist of "desensitization" shots and 
antihistamines; the allergy shots, the appellant asserted, 
had yet to provide her with relief from her symptomatology 
(after four months).

On physical examination in January 1995, the VA physician 
found evidence of erythema and mild edema, but not 
rhinorrhea.  The VA examiner's relevant diagnosis, as 
beforehand, was given in general terms.  The physician held 
that the appellant had "allergies"; the physician did not 
speak of sinusitis in January 1995.  It was elaborated that 
the appellant had a "history of" nasal stuffiness, dry 
cough, and headaches associated with her allergies.

Following the appellant's VA examination, a substantial 
quantity of her VA treatment/evaluation records was secured 
by the RO. 

The appellant sought treatment in July 1994, complaining of 
sinus headaches.  On observation, her sinuses were found to 
be tender.  Additional treatment was obtained by the 
appellant in July 1994.  She informed her attending VA 
physician at this later visit that she was using nasal 
steroids and a decongestant; she commented that an antibiotic 
had failed to clear her symptoms.  Examination of the nose 
detected the presence of red, allergic mucosa.  The July 1994 
diagnosis was allergic rhinitis and sinusitis, as well as 
possible barosinusitis.

The appellant, in October 1994, returned for a follow-up 
appointment.  The diagnosis then was allergic rhinitis.  
Again, nothing specifically regarding sinusitis was declared.

Additional VA treatment/evaluation records from 1995 and 1996 
were obtained by the RO.  These VA records disclose that, in 
July 1995, the appellant stated that her allergy symptoms 
fluctuated over time.  The July 1995 diagnosis was allergic 
rhinitis and sinusitis.  There is no other record of 
pertinent VA treatment in 1995 or 1996.

In July 1997, the appellant was afforded another VA 
examination.  At her examination, she contended that she had 
been suffering from maxillary sinusitis since 1990.  She 
complained of both sinus headaches and migraine headaches.  
To relieve such headaches, the appellant reported taking 
Excedrin, Sudafed, and Benadryl, alternating with Chlor-
Trimeton; if such medication did not assist her, she took yet 
more (different) medication.  The appellant related that a 
number of environmental factors caused headaches for her, 
such as excessive light and wind.  She claimed that she 
experienced headaches on a daily basis; and that they do not 
go away.  The appellant, at the time of her VA examination, 
said that she had "some headaches" in the frontal area; she 
did not then have a headache in the maxillary region.  The 
appellant additionally complained of a yellowish mucous 
secretion; she denied there being any blood.

On examination of the nose, sinuses, mouth, and throat in 
July 1997, the VA examiner did not view any tenderness or 
postnasal drip.  Such examination, according to the examiner, 
was "normal."  X-rays of the sinuses were ordered.  These 
were held to demonstrate "minimal" mucosal thickening of 
the right maxillary sinus.  The other sinuses were reported 
to be clear.  The July 1997 diagnosis was maxillary sinusitis 
"quiescent at the present time, with recurrent headaches."

A final set of VA treatment/evaluation records was acquired 
by the RO; these medical records date from late-1997.

In November 1997, the appellant went for treatment for a sore 
throat.  She did not voice any sinus complaints at that time.  
On observation, the attending VA physician did not find any 
sinus tenderness.  The assessment was probable bronchitis and 
allergic sinusitis.

A follow-up appointment was scheduled for December 1997.  As 
beforehand, sinus tenderness was not found on examination.  
The December 1997 assessment was one of improving 
sinobronchitis; and chronic sinusitis.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

The appellant's service-connected maxillary sinus disability 
has been rated by the RO under 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (effective prior to October 7, 1996) and 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1998) (effective from October 
7, 1996).  That is, under both the new and old pertinent 
rating criteria.

During the adjudication of the appellant's present maxillary 
sinusitis increased rating claim, the relevant rating 
criteria - those for the respiratory system - were amended.  
Such amendments became effective October 7, 1996.

Where the law or a regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, as has been the case here, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary has explicitly provided otherwise.  
See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


As there is no indication here that the Secretary has 
precluded application of either the old or the new, amended 
version of the relevant regulations, the veteran's claim for 
an increased evaluation for maxillary sinusitis must be 
evaluated under the pertinent regulations effective both 
before and after the October 7, 1996, amendments to the 
Rating Schedule (38 C.F.R. Part 4 (1996)).  See 
Bernard v. Brown, 4 Vet. App. 384 (1995).

Under the old rating criteria for sinusitis, a moderate 
disability was awarded a 
10 percent rating.  Symptoms such as discharge, crusting, 
scabbing, and infrequent headaches were contemplated.  Where 
there was a severe disability, with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting discharge, a 30 percent 
disability evaluation was granted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6513 (effective prior to October 7, 1996).

Under the new rating criteria for sinusitis, the standards 
are somewhat different.  Pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998), a 10 percent evaluation is 
appropriate where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment (lasting four to six weeks); or where there are 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent disability rating pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998) calls for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting four to six weeks); 
or where there are more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, 12 Vet. App. 55 (1998) 
pertaining to changes in the schedule for rating 
disabilities, that such changes may not be applied prior to 
the effective date of the amendments.  

Thus, in the veteran's case, the amendments in the criteria 
for rating sinusitis are not applicable prior to October 7, 
1996; however, both the previous and amended criteria are for 
application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board has found the appellant's claims for increased 
evaluations for maxillary sinusitis to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  An allegation 
of an increased or worse disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board is further satisfied that all relevant facts have 
been properly developed with respect to the claims, and that 
no further assistance to the appellant is required in order 
to comply with VA's duty to assist her in the development of 
her claims, as mandated by 38 U.S.C.A. § 5107(a).

Service connection was granted for maxillary sinusitis in an 
October 1993 RO rating decision.  A noncompensable disability 
evaluation was assigned for the appellant's sinusitis at that 
time.  In an August 1997 RO rating action, an increased 
disability rating of 10 percent for the appellant's sinusitis 
was awarded.  

This 10 percent disability rating was subsequently confirmed 
and continued.  The appellant now appeals the assignment of a 
10 percent disability evaluation for maxillary sinusitis, as 
well as an initial noncompensable evaluation for the disorder 
from the date of her claim to October 6, 1996.

The Board concludes that the symptomatology reported above 
does not merit, from October 7, 1996, to the present time 
("second time period"), a disability evaluation in excess 
of 10 percent for the appellant's maxillary sinusitis under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).  However, the 
Board finds that the same symptomatology related above 
warrant a disability evaluation of 10 percent for the 
appellant's maxillary sinusitis for the period from August 6, 
1993 to October 6, 1996 ("first time period").

For the first time period, it can be fairly said that the 
appellant's VA treatment/evaluation records and cited VA 
examination reports show a "moderate" sinusitis, with 
discharge and infrequent headaches.  These records do not 
substantiate a "severe" sinus disorder.

At her initial August 1993 VA examination, the appellant 
stated that she was able to control her symptomatology with 
antihistamines taken on an "as needed" basis.  On physical 
examination, there was no tenderness to palpation of the 
sinuses, no nasal "bogginess," and no evidence of 
discharge.  Moreover, the appellant's August 1993 VA 
examiner, on a Persian Gulf Registry Code Sheet, listed a 
diagnosis of status-post maxillary sinusitis.  There was no 
reporting of incapacitating episodes of sinusitis.

At her next VA examination in January 1995, the appellant 
maintained that she experienced nasal stuffiness, headaches, 
and a dry cough on a "year round basis."  She did not 
really relate the severity of such symptomatology or the true 
frequency with which the symptomatology affected her life.  


The VA examiner, on physical examination in January 1995, 
found some evidence of erythema, but only mild edema, and no 
rhinorrhea.  The VA examiner's relevant diagnosis, as 
beforehand, was provided in general terms - that the 
appellant had "allergies"; the VA physician did not 
expressly discuss sinusitis.  It was also recorded that the 
appellant had a "history of" nasal stuffiness, dry cough, 
and headaches associated with her allergies.  Again, there 
was no reporting of incapacitating episodes of sinusitis.

The appellant's VA treatment/evaluation records for this 
first time period likewise establish problems relating to 
sinusitis, but do not illustrate a "severe" sinus disorder.  

The appellant sought treatment in July 1994, complaining of 
sinus headaches.  On observation, her sinuses were tender.  

Additional treatment was obtained in July 1994.  The 
appellant informed her attending VA physician at this later 
visit that she was then using nasal steroids and a 
decongestant; she told the physician that an antibiotic had 
failed to clear her symptoms.  Examination of the nose found 
the presence of red, allergic mucosa.  The July 1994 
diagnosis was allergic rhinitis and sinusitis, as well as 
possible barosinusitis.

In October 1994, the appellant returned for a follow-up 
appointment.  The diagnosis was allergic rhinitis then.  
Nothing specifically regarding sinusitis was declared.

Additional VA treatment/evaluation records from 1995 and 1996 
were acquired by the RO.  These VA records disclose that, in 
July 1995, the appellant commented that her allergy symptoms 
fluctuated over time.  The July 1995 diagnosis was allergic 
rhinitis and sinusitis.  There is no other record of 
pertinent VA treatment in 1995 or 1996.


The above symptomatology, in the Board's opinion, warrant a 
disability evaluation of 10 percent for the appellant's 
maxillary sinusitis for the first time period in question - 
from August 6, 1993 to October 6, 1996.  The kind of evidence 
necessary for a 30 percent disability evaluation simply is 
not present.

For a disability rating of 30 percent for sinusitis, there 
would need be "severe" sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting.  Again, such evidence is 
absent from the time period of August 6, 1993 to October 6, 
1996.

The Board views the appellant's allegations regarding her 
sinusitis to be credible; and has given appropriate 
consideration to the alleged impact of this disability upon 
her life.  But without evidence of a "severe" disorder, a 
disability evaluation in excess of 10 percent for the first 
time period cannot be awarded.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect that the 
disability may have had on the earning capacity of the 
appellant.  38 C.F.R. §§ 4.1, 4.2, 4.16.  The nature of the 
disability has been reviewed, and there has been found no 
objective medical evidence or competent lay testimony 
demonstrating a basis for assignment of a higher rating.  The 
criteria for a disability evaluation greater than 10 percent 
have not been satisfied for this first time period.  
38 C.F.R. § 4.7.

For the second time period in question, the appellant's VA 
treatment/evaluation records and cited VA examination report 
similarly do not substantiate severe sinusitis or three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

At her July 1997 VA examination, the appellant did complain a 
great deal about headaches.  However, she complained of both 
sinus headaches and migraine headaches.  

The Board observes that the appellant is not service-
connected for migraine headaches, and such headaches have not 
been related to her sinus disorder.  Indeed, the appellant 
announced that a number of environmental factors cause 
headaches for her, such as excessive light and wind - 
evidence of more than a sinus process at work.  The Board 
points out, too, that the appellant, at the time of her July 
1997 VA examination, remarked that she had "some" headaches 
in the frontal area, but did not then have a headache in the 
maxillary region.  Furthermore, she did not identify these 
headaches as being severe or incapacitating.

The appellant additionally complained of a yellowish mucous 
secretion in July 1997.  She denied there being any blood, 
though.  The appellant also did not speak of, as beforehand, 
any crusting, antibiotic treatment, or other sinus pain.  She 
did not allege that she had incapacitating episodes of the 
sinus disorder, or several non-incapacitating episodes per 
year.  Nor did she really describe the severity of those 
symptomatology due only to her service-connected sinus 
disorder.

The conclusion that the appellant did not then manifest any 
sort of sinus disorder indicative of substantial, repeated 
problems is reinforced by the results of the July 1997 VA 
examination.  On examination of the nose, sinuses, mouth, and 
throat in July 1997, the VA examiner did not view any 
tenderness or postnasal drip.  Indeed, the July 1997 
examination according to the VA physician was "normal."  X-
rays of the sinuses, moreover, only showed "minimal" 
mucosal thickening of the right maxillary sinus.  The other 
sinuses were reported as clear.  

The July 1997 diagnosis was maxillary sinusitis "quiescent 
at the present time, with recurrent headaches."  (emphasis 
added).  The Board emphasizes that the appellant's migraine 
headaches were not tied to her service-connected sinus 
disorder.  Again, the VA examiner did not report any 
incapacitating episodes of sinusitis or several non-
incapacitating episodes of the disorder per year.


The appellant's VA treatment/evaluation records, further, 
fail to make out three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

There is no record of pertinent VA treatment in 1996.

In November 1997, the appellant went for treatment for a sore 
throat.  She did not claim any sinus problems at that time.  
On observation, the attending VA physician did not find any 
sinus tenderness.  Follow-up evaluation one month later 
similarly did not detect sinus tenderness.  The December 1997 
assessment was one of an improving illness.  At these times, 
there were no complaints regarding headaches, discharge, 
crusting, or sinus pain.  There was neither mention nor 
indication of incapacitating episodes of sinusitis; or 
several non-incapacitating episodes of the disorder per year, 
with marked or increased symptomatology.

If the appellant develops increased or worsened sinus 
symptomatology in the future,
she may always reopen her claim for an increased disability 
evaluation for her service-connected sinus disorder.  Again, 
to justify an increased rating of 30 percent for sinusitis, 
there would need be severe sinusitis under the previous 
criteria and under the amended criteria three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting four to six weeks) or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  At present, however, the appellant's 
maxillary sinusitis only merits a 10 percent disability 
rating.

The Board views the appellant's allegations regarding her 
sinusitis to be credible; and has given appropriate 
consideration to the alleged impact of this disability upon 
her life.  But without evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year, a disability evaluation in 
excess of 10 percent cannot be granted.



In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect that the 
disability may have on the earning capacity of the appellant.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  

The nature of the disability has been reviewed, and there has 
been found no objective medical evidence or competent lay 
testimony demonstrating a basis for assignment of a higher 
rating.  The criteria for a disability evaluation greater 
than 10 percent have simply not been satisfied at the current 
time.  38 C.F.R. § 4.7.


III.  Entitlement to an initial 
compensable evaluation for chondromalacia 
patella of the right knee from August 6, 
1993 to August 19, 1994, and to a 
disability evaluation in excess of 10 
percent on or after August 20, 1994; and 
to an initial compensable evaluation for 
retropatellar pain syndrome of the left 
knee.

Factual Background

The appellant entered her original claim for compensation in 
August 1993.

She was afforded a VA examination later that same month.  At 
the August 1993 examination, she presented with a number of 
complaints, including bilateral knee pain, right greater than 
left; some functional limitations; and occasional right knee 
buckling.  The appellant denied any locking or edema of 
either knee.  Concerning functional limitations or loss, the 
appellant stated that standing for more than 
30 minutes aggravated her knee symptomatology.  She reported 
that she had stopped aerobic class, hiking, and gardening, as 
well as her waitressing career (due to having to walk on 
concrete floors).

Examination of the knees in August 1993 was limited.  The VA 
physician recorded that the appellant was able to walk 
without any form of abnormality and squat down fully and 
arise to a standing position without difficulty.  Right and 
left patellar reflexes were two plus and symmetrical.  X-rays 
of both knees were ordered by the VA examiner, and these were 
interpreted as "radiographically normal."  

In August 1993, the relevant diagnoses were a right knee 
"with a history of a torn meniscus and currently with 
discomfort . . ., a normal examination, and radiographic 
evidence for normal anatomy" and a left knee "with a 
history of a Baker's cyst and currently with discomfort . . 
., a normal examination, and radiographic evidence of normal 
anatomy."

A Persian Gulf Registry Code Sheet, as noted above, was 
completed at the same time as the appellant's August 1993 VA 
examination.  The appellant's VA examiner, on this form, 
wrote down three complaints of hers, including "knee pain."  
Three "definite" diagnoses were on the form.  Nothing 
concerning a "definite" diagnosis of the knee(s) was 
indicated.

The appellant, in January 1994, submitted a Notice of 
Disagreement.  In her Notice of Disagreement, she contended 
that her knees were "very painful," and alleged swelling 
and crepitus as well.

A VA treatment record, or physician statement, from February 
1994 was sent to the RO.  In it, the appellant's VA physician 
observed, "[The appellant] does have a history of 
patellofemoral pain brought on by activity demands in the 
service."  As to current symptomatology, the physician 
pointed to "increased Q angles, knock knees, and a degree of 
lateral patellar tilt."  He opined, "I think [vocational 
rehabilitation] is reasonable; I doubt she could stick [with] 
waitress work!"

In February 1994, the appellant voiced additional knee 
complaints.  She remarked that she experienced "constant 
pain, restricted motion, crepitus and a burning sensation in 
both knees."

In January 1995, the appellant was afforded another VA 
examination.  At this time, she related right knee 
"discomfort."  She said that such discomfort occurred daily 
with prolonged sitting, standing, or walking up and down 
stairs.  Concerning the left knee, the appellant commented 
that "left knee symptoms will also follow the right 
[knee]."  She asserted that, because she favors her right 
knee, she had aggravated her left knee condition.  The 
appellant again denied locking and swelling of either knee; 
this time, she also denied any buckling of the knees.  It was 
again reported that the appellant "has had to give up" 
running, hiking, gardening, and aerobics.  The Board observes 
once more that, in January 1995, the appellant's VA examiner 
pointed out, "In general, her history tended to be very 
vague and nonspecific."

On January 1995 physical examination, the appellant's 
patellar reflexes were found to be two-plus and symmetrical.  
Sensory examination was likewise intact and normal.  The 
appellant, as before, was able to walk normally, though at 
this examination she refused to squat down.  Range-of-motion 
of the knees was full from zero to 140 degrees.  The VA 
physician did not view any erythema, edema, induration, or 
joint effusion.  The appellant displayed negative anterior 
drawer, Lachman, and McMurray signs.  Further, she was found 
to have stable medial and lateral collateral ligaments.  The 
only knee abnormality detected in January 1995 was some right 
knee crepitus.  Knee x-rays were taken then, and they were 
again interpreted as normal.

The January 1995 VA examiner held that the above results 
supported a diagnosis of chondromalacia of the right patella.  
However, it was opined that there was "insufficient evidence 
to make the diagnosis of any acute or chronic disorder on the 
left."  The severity of the appellant's right patella 
chondromalacia was not addressed.

Following the appellant's VA examination, a set of her VA 
treatment/evaluation records was procured by the RO.


The appellant was afforded a physical therapy consultation in 
March 1994.  At the consultation, she complained of a two-
year history of bilateral knee pain, right worse than left.  
This time, she maintained that such knee pain was the result 
of an active duty injury.  The appellant in March 1994 rated 
her right knee pain as a five on a scale of one to ten, and 
her left knee pain she assigned a four.  Due to this pain, 
the appellant claimed, she had discontinued walking, running, 
gardening, and hiking; she asserted as well that her baking 
was limited to ten to fifteen minutes at a time.  However, it 
was also relayed by the appellant that, during times of good 
weather, she biked for approximately 30 minutes every other 
day.

On observation in March 1994, neither swelling nor edema was 
discovered.  There was "mild" tenderness to palpation over 
the inferior right patellar fat pad, and a bilateral lateral 
patellar tilt was detected.  Range-of-motion of the left knee 
was from zero to 130 degrees, and right knee range-of-motion 
was zero to 125 degrees.  The VA therapist's assessment was 
"minimal" clinical symptoms except for laterally tilted 
patellae.  The March 1994 treatment plan included the use of 
bilateral knee braces for patellar stabilization.

Follow-up physical therapy visits were had in March 1994.  
Roughly two weeks after her initial consultation, the 
appellant reported level three or four pain (on a ten-point 
scale) with single right leg squats.  After taping of the 
right knee at the therapy visit, the pain was reduced to a 
level one with single leg squats.  The appellant returned for 
physical therapy in a week.  At that time, she related that, 
with taping of her right knee, she felt improvement in her 
pain symptoms.  The appellant's left knee was examined at 
this later visit.  It was taped for "mild" lateral 
tracking, which was characterized as "much less pronounced" 
than the right knee.  

The VA physical therapist's March 1994 assessment was that 
the appellant's initial response to the above taping was 
favorable.  He did note that additional physical therapy - 
and additional improvement - was needed.


The appellant, in May 1994, had an orthopedic clinic 
appointment.  She told her attending VA physician that her 
physical therapy had "helped to some degree."  She 
elaborated that the taping of her knees helped "to more of a 
degree than exercises themselves."  The VA orthopedist, on 
examination, found "moderate" genu valgus with a 15 degree 
Q angle and "moderate" patellar laxity.  But there was no 
effusion, tenderness, or crepitus.

In June 1994, the appellant sought VA (podiatry) treatment, 
with a chief complaint that she experienced bilateral knee 
pain secondary to exercise; she reported that her knees 
turned outward.  On observation, the VA physician observed 
patellar tilting externally secondary to quadriceps imbalance 
and, again, positive genu valgum with a 15 degree Q angle.

A July 1994 notation in the appellant's VA treatment records 
reads that she was then undergoing physical therapy with 
positive results.  In August 1994, the appellant went for 
treatment for her ankles.  She did not then complain of her 
knees.

In December 1994, the appellant complained of pain in both 
knees, inter alia.  She declared that her knees felt swollen, 
but did not appear to be swollen; she said that her right 
knee had given way once.  She denied any locking of the 
knees.  

The appellant's knees on examination in December 1994 were 
found to be stable and without effusion.  The VA physician 
did record what appears to be positive patella inhibition on 
the right; there was none on the left.  X-rays of the 
appellant's knees were taken at this time, and they were 
again negative.  The assessment in December 1994 was that of 
a probable mechanical knee problem, with positive patella 
inhibition, and a questionable tilted patella.

Another set of VA treatment/evaluation records was obtained 
by the RO; these records date from 1995 and 1996.




The appellant was contacted by her VA physical therapist in 
March 1995.  She stated at that time that she was no longer 
interested in continuing her physical therapy; she admitted 
that she was no longer performing her physical therapy 
exercises.  Additionally, the appellant stated to her 
physical therapist that she had stopped taping her knees, as 
instructed.  The appellant alleged then that she did not feel 
any changes in her knee symptomatology.  Such reporting was 
observed to be in "marked contrast" with that of her 
private physical therapist, who had described her left knee 
symptomatology as "drastically reduced."

In July 1995, the appellant talked of a "burning pain" 
under her knee caps, right worse than left.  She explained 
that such pain began with walking approximately two blocks; 
and increased with walking up stairs.  The appellant denied 
locking, catching, or instability of the knees; she did 
mention some "crackling" with deep knee bends.  The 
appellant offered that she had ceased physical therapy due to 
a lack of progress; she did say that she had some relief of 
her symptomatology with medial patellar taping.

The appellant, on observation, displayed "full" range-of-
motion of both knees, from zero degrees to roughly 130 
degrees.  Knee effusion was not observed, and all ligaments 
were intact.  There was a positive patellar grind, as well as 
a questionable McMurray's sign on the left.  Also, the VA 
physician reported "mild" bilateral genu valgus.  The 
assessment in July 1995 was patella femoral arthritis; and 
failed conservative treatment.

A right knee diagnostic arthroscopy and lateral release were 
performed in August 1995.  The preoperative diagnosis was 
right knee patellofemoral degenerative joint disease.  The 
post-operative diagnosis was "minimal" degenerative joint 
disease, grade II degenerative joint disease of the patella, 
and grade III degenerative joint disease of the femoral 
notch.


The appellant, in October 1995, went for a follow-up 
evaluation.  She expressed at that time that she was 
"happy" and "doing fine."  On examination, she manifested 
right knee range-of-motion from zero to 135 degrees.  The 
right knee was stable, and without effusion.  Further, the 
appellant reported to her VA physician that she no longer 
suffered any pain with walking twenty to thirty minutes at a 
time.  She did speak of a "slight tingling sensation" over 
the right patella.

In July 1997, the appellant was furnished another VA 
examination.  At her examination, she related that, since 
arthroscopic surgery a few years earlier, her right knee 
"has been feeling better."  The appellant reported to the 
VA examiner that her right knee pain increased with 
functional use as well as with sitting down for 15 minutes or 
more at a time.  She commented that she avoids kneeling and 
squatting.

Concerning her left knee, the appellant stated in July 1997 
that "the left knee pain is not bothering her anymore."  
She reported as well that "the left knee pain had 
disappeared following the right knee surgery."  Then, the 
appellant remarked that "at the time she was favoring the 
left knee so that it was hurting."

The appellant, on examination in July 1997, exhibited a gait 
within normal limits.  She did not voice any complaints of 
pain with walking.  It was noted that she experienced 
difficulty with squatting down; she was able to squat to 
about 
50 percent with assistance.

Right knee strength was normal in July 1997.  There was no 
tenderness about the appellant's right knee, and right knee 
ligaments were stable.  Right knee range-of-motion was zero 
to 125 degrees.  The VA examiner added that right knee range-
of-motion testing was not associated with any pain.  The 
appellant's left knee strength, like her right knee, was 
normal.  The VA physician did not find any left knee 
swelling, erythema, or tenderness.  Left knee ligaments were 
stable, as well.  Range-of-motion of the left knee was from 
zero to 140 degrees, and such testing was without pain.


X-rays were again ordered at the appellant's July 1997 VA 
examination.  The bilateral knee x-rays were normal.  Joint 
spaces were preserved, and neither fracture nor dislocation 
was seen.

The July 1997 diagnoses were right knee, status post-
arthroscopic surgery, "with residuals of well-healed scars 
and limited motion, normal x-ray"; and left knee, "history 
of retropatellar pain syndrome, quiescent at the present 
time, with no limitation of motion, normal x-ray."  With 
regard to "DeLuca issues," the July 1997 VA examiner was 
unclear.  It was recorded in the July 1997 VA examination 
report that, as to the knees, "no additional range of motion 
due to pain with use, weakened movement, excess fatigability, 
or incoordination and during episodic flare-ups of the 
joint."

Following the appellant's VA examination, one last set of VA 
treatment/evaluation records was obtained by the RO.  These 
VA medical records from 1997 do not reveal any treatment for, 
or evaluation of, either the appellant's right or left knee.

The appellant's representative, in a January 1999 statement, 
argued that "the veteran continues to suffer from functional 
limitation associated with her service connected disabilities 
. . . ."

Criteria

As previously related, disability evaluations are determined 
by the application of the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).


Where the Rating Schedule does not contain a listing specific 
to a veteran's service-connected disability, the diagnosed 
condition is to be evaluated by analogy to a closely related 
disease in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  

Here, there is not in the Rating Schedule particular 
provision covering either the appellant's service-connected 
left knee disability or right knee disability.  Accordingly, 
her two service-connected knee disabilities have been rated 
by analogy.

Under 38 C.F.R. Part 4, Diagnostic Code 5014, osteomalacia is 
rated on the basis of limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic code 5003 
provide that arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The normal range of motion of the knee is set out 
as 0 degrees of extension to 140 degrees of flexion at 
38 C.F.R. Part 4, Plate II (1996).

When the limitation of motion of the specific joint or joints 
involved is noncompensable, under the appropriate diagnostic 
codes. a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of motion, a 20 percent evaluation may be assigned 
with x-ray involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation may be assigned with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups,




Limitation of flexion of the leg is addressed under 38 C.F.R. 
Part 4, Diagnostic Code 5260.  When flexion is limited to 60 
degrees, a zero percent disability evaluation is assigned.  
When flexion is limited to 45 degrees, a 
10 percent disability evaluation is given.  A 20 percent 
disability evaluation is awarded for flexion reduced to 30 
degrees, and 30 percent is assigned for flexion limited to 
15 degrees.

The criteria regarding limitation of extension of the leg are 
under 38 C.F.R. Part 4, Diagnostic Code 5261.  When extension 
is reduced to 5 degrees, a zero percent disability evaluation 
is assigned.  When extension is limited to 10 degrees, a 
10 percent disability evaluation is appropriate.  A 20 
percent disability evaluation is granted for extension 
limited to 15 degrees, and 30 percent for extension reduced 
to 20 degrees.  For a 40 percent rating, extension must be 
constricted to 30 degrees.  The maximum disability rating 
under Diagnostic Code 5261, 50 percent, is awarded when 
extension is restricted to 45 degrees.

The appellant's service-connected knee disabilities have also 
been considered by the RO under 38 C.F.R. Part 4, Diagnostic 
Codes 5257 & 5258.  The other diagnostic codes applicable to 
the knee and leg are not applicable to the appellant's 
service-connected knee disabilities as she clearly does not 
have those particular conditions and an analogous rating(s) 
would not be appropriate or suitable.  The functions affected 
and anatomical localization and symptomatology are not 
closely analogous.  38 C.F.R. § 4.20 (1998).

Under 38 C.F.R. Part 4, Diagnostic Code 5257, impairment of 
the knee with recurrent subluxation or lateral instability 
can characterized as severe, moderate, or slight.  A severe 
impairment warrants a 30 disability evaluation, moderate 
impairment a 20 percent disability evaluation, and slight 
impairment results in a 
10 disability evaluation.




Under 38 C.F.R. Part 4, Diagnostic Code 5258, a 20 percent 
disability evaluation is assigned for semilunar, dislocated 
cartilage of the knee, with frequent episodes of locking, 
pain, and effusion into the joint.  Only a 20 percent 
disability evaluation is contemplated by Diagnostic Code 
5258.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during a 
flare-up or when the joint is used repeatedly over a period 
of time.  Functional loss, supported by adequate pathology 
and evidenced by the visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca.

Functional loss is considered under 38 C.F.R. § 4.40.  This 
regulation stresses that functional loss may be due to any 
number of factors, including pain (supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran).  Too, the regulation declares that weakness is as 
important as limitation of motion.

Pursuant to 38 C.F.R. § 4.45, the rating of a joint 
disability must reflect consideration of several factors.  
Inquiry must be directed to, inter alia: less movement than 
normal; weakened movement; excess fatigability; decreased 
coordination or incoordination; pain on movement; swelling; 
instability; and disturbance of locomotion.

Painful motion is discussed in 38 C.F.R. § 4.59.  That 
regulation reads, "With any form of arthritis, painful 
motion is an important factor of disability . . . ."  It 
continues, "It is the intention to recognize actually 
painful, unstable, or malaligned joints . . . ."


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be given.  38 C.F.R. § 4.7.

The Board notes that radiographic studies have repeatedly 
been negative for any evidence of arthritis.  Accordingly, 
the criteria enunciated in the opinion from the VA General 
Counsel, VAOPGCPREC 23-97, referable to the presence of 
arthritis in the knee are not for application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board has found the appellant's claims for increased 
evaluations for her left knee and right knee disabilities 
(including her claim for an initial compensable evaluation 
for her right knee disability) to be well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  An allegation of an 
increased or worse disability establishes a well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board is further satisfied that all relevant facts have 
been properly developed with respect to these claims, and 
that no further assistance to the appellant is required in 
order to comply with VA's duty to assist her in the 
development of these three claims, as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board first considers the appellant's right knee 
increased rating claims.

Service connection was granted for right knee retropatellar 
pain syndrome in an October 1993 RO rating decision.  A 
noncompensable disability evaluation was assigned for the 
disorder at that time.  In a November 1995 RO rating action, 
an increased rating of 10 percent for the appellant's right 
knee disability was awarded.  This disability evaluation was 
made retroactive to August 20, 1994; and the nature of her 
disorder was recast as chondromalacia patella.  The 10 
percent disability rating has been subsequently confirmed and 
continued.  The appellant now appeals the assignment of a 10 
percent disability evaluation for chondromalacia patella of 
the right knee, as well as an initial noncompensable 
evaluation for the disorder from the date of her claim to 
August 20, 1994.

The Board concludes that the symptomatology reported above 
does not merit, from August 20, 1994, to the present time 
("second time period"), a disability evaluation in excess 
of 10 percent for the appellant's right knee chondromalacia 
patella under any of the above-cited diagnostic codes or 
other regulations.  However, the Board also believes that the 
same symptomatology warrants a disability evaluation of 
10 percent for her right knee disability for the period from 
August 6, 1993 to August 19, 1994 ("first time period").

For the first time period, it can be fairly said that the 
appellant's VA treatment/evaluation records and cited VA 
examination report establish some pain and discomfort about 
the right knee, some slight limitation of motion, some slight 
or mild instability, and some slight functional limitation of 
the right knee.  But these records do not illustrate 
significant limitation of motion, either of flexion or 
extension; "moderate" recurrent subluxation or lateral 
instability; dislocated semilunar cartilage with 
corresponding symptomatology; or more severe pain, 
discomfort, or functional limitation.  For these reasons, a 
10 percent disability evaluation for the appellant's service-
connected right knee chondromalacia patella for the first 
time period is in order, but no more.

The appellant, to be entitled to an increased disability 
rating of 20 percent for this first time period pursuant to 
Diagnostic Code 5257, would have to show moderate recurrent 
subluxation or lateral instability of the right knee.  That 
kind of evidence is not present here.  The appellant's August 
1993 VA examination did not reveal evidence of moderate 
recurrent subluxation or lateral instability of the right 
knee, nor did her early VA treatment/evaluation.

During the first time period, there is no evidence of 
semilunar, dislocated cartilage of the right knee, with 
frequent episodes of locking, pain, and effusion into the 
joint, so resort to Diagnostic Code 5258 for a 20 percent 
disability evaluation is not possible for the appellant.

Under Diagnostic Code 5260, a 20 percent disability 
evaluation requires knee flexion reduced to 30 degrees.  The 
appellant, in this first time period, did not have right knee 
flexion reduced to 30 degrees.  Indeed, she did not then 
experience a loss of right knee flexion anywhere near to that 
extent.  For instance, in March 1994, her right knee range-
of-motion was from zero to 125 degrees.  The appellant, 
again, faced some loss of motion, though not to a significant 
degree.

The same was true of right knee extension.  To be precise, 
she did not exhibit any loss of right knee extension during 
the first time period in question.  All of her right knee 
range-of-motion testing disclosed extension all the way to 
zero degrees.  In order for the appellant to be granted a 
disability evaluation of 20 percent pursuant to Diagnostic 
Code 5261 for the first time period, she must have had right 
knee extension limited to 15 degrees.  Clearly then, Code 
5261 is of no assistance to the appellant.

Since the appellant encountered some loss of motion of her 
right knee during the first time period, albeit relatively 
minor, she can be - and has been here - granted a rating of 
10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 
5014.  Again, when limitation of motion of the specific joint 
involved is noncompensable, a rating of 10 percent is 
assigned for each major joint affected by such limitation of 
motion.  

This award of a 10 percent evaluation for the appellant's 
right knee contemplates the presence of some pain during the 
first time period, as well as some functional limitation or 
loss.

In summary, the appellant, for the first time frame in 
question, can be assigned a disability evaluation of 10 
percent for her service-connected right knee disability.  
However, the evidentiary record does not support the grant of 
a higher disability evaluation for the period from August 
1993 to August 1994.  The appellant did not then manifest a 
substantial (enough) loss of right knee range of motion, she 
did not then experience moderate recurrent subluxation or 
lateral instability of the right knee, nor was she then 
plagued with additional impairment of her right knee.  
Accordingly, her right knee impairment during this first time 
period only warrants a 10 percent disability rating.

The Board views the appellant's allegations regarding her 
right knee disability to be credible and probative, and has 
given appropriate consideration to the claimed impact of this 
disability upon her functioning and life.  But without 
objective medical evidence of a more severe disability from 
August 1993 to August 1994, only a disability rating of 10 
percent can be permitted at the present time for her service-
connected right knee disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
then-current clinical manifestations, including pain and 
functional limitation or loss, and the effect that the 
disability may have had on the earning capacity of the 
appellant.  38 C.F.R. §§ 4.1, 4.2, 4.16.  The nature of the 
disability has been reviewed carefully, and there has been 
found no clinical objective pathology demonstrating the basis 
for assignment of a higher rating for limitation of motion, 
weakness, functional loss or limitation, other impairment, 
etc., with application of all pertinent criteria, including 
those under 38 C.F.R. §§ 4.40, 4.45, 4.59.  The criteria for 
a disability evaluation greater than 10 percent for the 
appellant's service-connected right knee disability have not 
been met for this first time period.  38 C.F.R. § 4.7.

For the second time period, the appellant's cited VA 
examination reports and VA treatment/evaluation records 
similarly do not substantiate a significant limitation of 
motion of her right knee, either in flexion or extension; 
moderate recurrent subluxation or lateral instability of her 
right knee; or other impairment of her right knee, such as 
dislocated semilunar cartilage.

At her July 1997 VA examination, for instance, the 
appellant's right knee ligaments were stable, and there was 
no tenderness about her right knee.  The right knee was 
stable in October 1995, and it was then without effusion.  To 
be sure, the appellant declared during October 1995 VA 
treatment that she was "happy" and "doing fine."  The 
Board notes that earlier VA examination and earlier VA 
treatment/evaluation did not reveal evidence of moderate 
recurrent subluxation or lateral instability of the right 
knee.  Therefore, the appellant cannot now secure a 20 
percent disability rating pursuant to Diagnostic Code 5257.

There is no later evidence of semilunar, dislocated cartilage 
of the right knee, with frequent episodes of locking, pain, 
and effusion into the joint, so Diagnostic Code 5258 again 
cannot aid the appellant.

As indicated above, a 20 percent disability evaluation 
pursuant to Diagnostic Code 5260 requires knee flexion 
reduced to 30 degrees.  The appellant, during this second 
time frame, did not have right knee flexion reduced to 
anywhere near 30 degrees.  Right knee range-of-motion in July 
1997 was zero to 125 degrees.  In October 1995, the appellant 
manifested right knee range-of-motion from zero to 135 
degrees.  The appellant, again, simply does not have a 
considerable reduction of right knee flexion at the present 
time.

The same is true of her right knee extension.  More than 
that, she has not displayed any loss of right knee extension 
during VA examination or VA treatment/evaluation.  All of her 
right knee range-of-motion testing has disclosed extension 
all the way to zero degrees.  In order for the appellant to 
be granted a disability evaluation of 20 percent pursuant to 
Diagnostic Code 5261 for this second time period, she would 
need have right knee extension limited to 15 degrees.  

Diagnostic Code 5261, plainly then, cannot assist the 
appellant in her efforts to gain an increased disability 
evaluation for the second time frame.

Since the appellant now has some loss of motion of the right 
knee, albeit relatively minor, she has been allowed a 
disability rating of 10 percent pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5014.  Again, when limitation of motion of 
the specific joint involved is noncompensable, a rating of 10 
percent is to be assigned for each major joint affected by 
such limitation of motion.  This current award of a 
10 percent evaluation for the appellant's right knee 
contemplates the presence of some pain, as well as some 
functional limitation or loss.

In summary, the appellant cannot for this second time period 
be assigned a disability evaluation in excess of 10 percent 
for her service-connected right knee disability.  If she 
develops further loss of right knee range of motion in the 
future, moderate recurrent subluxation or lateral 
instability, or additional impairment of her right knee, she 
can always reopen her claim for an increased rating for her 
service-connected right knee disability.  At present, 
however, her right knee impairment only permits a 10 percent 
disability rating.

The Board views the appellant's allegations regarding her 
right knee disability to be credible and probative, and has 
given appropriate consideration to the claimed impact of this 
disability upon her functioning and life.  But without 
objective medical evidence of a more severe disability, a 
disability rating above 10 percent cannot be allowed at the 
present time (for the second time period) for her service-
connected right knee disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question,  as well as 
the appellant's current clinical manifestations, including 
pain and functional limitation or loss, and the effect that 
the disability may have on her earning capacity.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  

The nature of the disability has been reviewed carefully, and 
there has been found no clinical objective pathology 
demonstrating a basis for assignment of a higher rating for 
limitation of motion, weakness, functional loss or 
limitation, other impairment, etc., with application of all 
pertinent criteria, including those listed under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The criteria for a disability 
evaluation greater than 10 percent for the appellant's 
service-connected right knee disability have likewise not 
been satisfied for the second time frame.  38 C.F.R. § 4.7.

The Board now considers the appellant's left knee compensable 
rating claim.

To be entitled to a compensable disability rating pursuant to 
Code 5257, the evidence of record would have to establish at 
least slight recurrent subluxation or lateral instability.  
That is not the case here.  Past examination, during VA 
treatment/evaluation and examination, has not produced any 
evidence of subluxation or lateral instability of the left 
knee.

Diagnostic Code 5258 is not applicable with regard to the 
appellant's left knee.  The appellant does not currently have 
any semilunar, dislocated cartilage of the left knee.

Under Code 5260, a 10 percent disability evaluation requires 
knee flexion reduced to 45 degrees.  That kind of evidence is 
not presently of record, either.  On January 1995 physical 
examination, range-of-motion of the left knee was full from 
zero to 140 degrees.  Likewise, July 1997 VA examination 
demonstrated that the appellant had full range of motion of 
her left knee - from zero to 140 degrees.  In fact, the 
appellant's VA medical records do not reflect any loss of 
left knee range-of-motion.

The record here does not establish either that her left knee 
extension is restricted to 10 degrees or more.  Such evidence 
is necessary in order for her to be granted a disability 
evaluation of 10 percent or more pursuant to Diagnostic Code 
5261.  Again, the objective medical evidence in this case 
does not reveal any loss of motion of the left knee.

Indeed, since there is no evidence of any loss of motion of 
her left knee, the appellant cannot be given a rating of 10 
percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5014.  
Again, when the limitation of motion of the specific joint 
involved is noncompensable, a rating of 10 percent will be 
assigned for each major joint affected by the limitation of 
motion.  Where there is no limitation of motion, a 10 percent 
rating is not permissible.

In summary, the appellant cannot currently be assigned a 
compensable disability evaluation for her service-connected 
left knee disability.  If she develops loss of left knee 
range of motion in the future, recurrent subluxation or 
lateral instability, or additional impairment of her left 
knee, she can always reopen her claim for a compensable 
evaluation for her service-connected left knee disability.  
At present, however, her left knee impairment only warrants a 
zero percent disability rating.

The Board views the appellant's allegations regarding her 
left knee disability to be credible and probative, and has 
given appropriate consideration to the claimed impact of this 
disability upon her functioning and life.  But without 
objective medical evidence of a more severe disability, a 
disability rating in excess of zero percent cannot be granted 
at the present time for her service-connected left knee 
disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations, including pain,  and the 
effect that the disability may have on the earning capacity 
of the appellant.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The 
nature of her disability has been carefully reviewed, and 
there has been no clinical objective pathology demonstrating 
a basis for assignment of a higher rating for limitation of 
motion, weakness, functional loss or limitation, other 
impairment, etc., with application of all pertinent criteria, 
including those under 38 C.F.R. §§ 4.40, 4.45.

The criteria for a disability evaluation greater than zero 
percent for the appellant's service-connected left knee 
disability have not been met at the present time.  38 C.F.R. 
§ 4.7.


ORDER

The veteran not having submitted a well-grounded claim for 
service connection for shin splints of the right leg, the 
appeal is denied.

The veteran not having submitted a well-grounded claim for 
service connection for shin splints of the left leg, the 
appeal is denied.

An evaluation of 10 percent for maxillary sinusitis for the 
period from August 6, 1993 to October 6, 1996, is granted.

An increased evaluation for maxillary sinusitis for the 
period from October 7, 1996, to the present, is denied.

An evaluation of 10 percent for chondromalacia patella of the 
right knee for the period from August 6, 1993 to August 19, 
1994, is granted.

An increased evaluation for chondromalacia patella of the 
right knee, for the period from August 20, 1994, to the 
present time, is denied.

A compensable evaluation for retropatellar pain syndrome of 
the left knee is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

